Citation Nr: 9907834	
Decision Date: 03/23/99    Archive Date: 03/31/99

DOCKET NO.  96-08 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James W. Loeb, Counsel

INTRODUCTION

The veteran served on active duty from May 1974 to January 
1977.  This case was remanded by the Board of Veterans' 
Appeals (Board) in July 1997 to the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, for 
additional development.  The case is again before the Board.


FINDINGS OF FACT

1.  Unappealed September and October 1994 rating decisions 
denied service connection for back disability.

2.  Evidence which is not cumulative or duplicative of 
evidence previously of record and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim has not been received since 
the October 1994 rating action.


CONCLUSION OF LAW

New and material evidence to reopen the veteran's claim for 
service connection for back disability has not been received.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, a claim that has been denied in an unappealed 
rating decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105 (West 1991).  The exception to this rule 
is 38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).  The evidence which must be considered in determining 
whether there is a basis for reopening a claim is that 
evidence added to the record since the last disposition in 
which the claim was finally disallowed on any basis.  Evans 
v. Brown, 9 Vet.App. 273, at 284 (1996).  Lay assertions of 
medical causation cannot serve as a predicate to reopen a 
claim.  Moray v. Brown, 5 Vet.App. 211, at 214 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Service 
connection may be granted on a presumptive basis for certain 
chronic disabilities, such as arthritis, when shown to a 
degree of 10 percent within a year of service discharge.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  Continuity of symptomatology is 
required when the condition noted during service is not shown 
to be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998).  Service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1998).

Service connection for back disability was denied in 
September and October 1994 rating decisions.  The veteran did 
not perfect an appeal with respect to either of these 
decisions.

Evidence on file at the time of the October 1994 rating 
decision consisted of the veteran's service medical records, 
a November 1984 VA outpatient record, a March 1994 VA 
hospital report, a May 1994 VA examination report, a July 
1994 compensation application, and VA outpatient treatment 
records dated in August 1994.

There were very few service medical records on file other 
than the veteran's entrance and discharge medical history and 
examination reports.  There were no pertinent complaints or 
abnormal findings on entrance examination in May 1974.  The 
veteran noted pain in the ribs and upper back on his 
September 1976 discharge medical history report, and he 
indicated that he had coughed up blood secondary to a rib 
fracture, which had resolved; physical examination in 
September 1976 indicated tenderness over the area of the 
fractured ribs.

VA outpatient records for November 1984 reveal complaints of 
back pain; herniated nucleus pulposus was diagnosed.  The 
veteran was hospitalized at a VA hospital in March 1994 for 
detoxification.  His complaints included chronic low back 
pain.  The discharge diagnoses included low back pain, 
chronic.

On VA examination in May 1994, the veteran said that several 
of his ribs had been cracked in a fight while in service and 
that he had continued to have pain in the lower back and 
hips.  The diagnosis was chronic lower lumbar backache, cause 
undetermined; history of diskectomy between L4 and 5; mild 
degenerative arthritis of the thoracic spine; and mild 
lumbothoracic scoliosis.  VA outpatient records for August 
1994 continued to show back disability.

Evidence received by VA after October 1994 consists of a 
duplicate of the November 1984 VA outpatient record, private 
hospital and outpatient records beginning in November 1992, 
VA outpatient records beginning in February 1994, VA hospital 
records beginning in February 1995, an October 1995 medical 
report from a Dr. Luber, a transcript of the veteran's April 
1997 personal hearing with the undersigned sitting at the RO, 
December 1997 and January 1998 VA examination and X-ray 
reports, and statements by and on behalf of the veteran.  The 
record reflects that the RO has attempted to obtain 
additional service medical records, as well as VA medical 
records for 1984 and thereafter, but no additional service 
medical records and no new VA medical records dated prior to 
1992 are available. 

According to Baptist Memorial Hospital records for November 
1992, the veteran underwent a partial hemilaminectomy at L5-
S1 with removal of herniated nucleus pulposus.  A May 1993 
medical report from the Pain Clinic and Rehabilitation Center 
reveals that, when seen for complaints of back, right hip, 
and right leg pain, the veteran said that he was on the job 
as a backhoe operator in June 1992 when it turned over and 
threw him off, causing pain in the back and right hip.  It 
was noted that a ruptured disc at L5-S1 was discovered in 
November 1992, for which the veteran underwent surgery.

VA outpatient records beginning in February 1994 reveal 
complaints and findings of back disability.  The veteran was 
hospitalized from February to March 1995 with a two to three 
year history of chronic low back pain, which started when a 
backhoe turned over on him.  A CT scan of the lumbosacral 
area did not disclose any evidence of disc herniation or 
encroachment upon exiting nerve roots.  The diagnosis was 
chronic low back pain.  The diagnoses on VA hospitalizations 
in September 1995 from October to November 1995, and later in 
November 1995 include back disability.  

According to the October 1995 medical report from Dr. Luber, 
the veteran had degenerative disc disease with herniated 
nucleus pulposus of L5-S1 and degenerative joint disease 
"decay" of the lower extremities.

The veteran testified at his April 1997 Board hearing that he 
injured his back as a result of parachute jumps and being hit 
by a baseball bat during service and that he reinjured his 
back in July 1992.

VA X-rays of the lumbosacral spine in December 1997 revealed 
mild dextroscoliosis and spina bifida of L5 without fracture.  
An MRI of the lumbosacral spine in January 1998 revealed 
degenerative disc changes at L5-S1, without evidence of 
stenosis or disc herniation.  On VA orthopedic examination in 
January 1998, the veteran noted a history of back pain since 
1974.  The diagnosis was chronic low back pain, more likely 
than not mechanical in nature without disc herniation or 
evidence of spinal stenosis.  The examiner was unable to 
determine conclusively whether or not the veteran's episodes 
of low back pain were related to trauma sustained in service, 
but concluded that it was "less likely than more likely." 

The evidence received since October 1994 is not material.  
The evidence shows that the veteran currently has back 
disability, but this evidence includes no medical evidence of 
back disability prior to November 1984 and no medical 
evidence suggesting that the veteran's current back 
disability is etiologically related to service.  In fact, 
there is no evidence of chronic back problems between 
November 1984 and the 1992 accident in which the veteran fell 
off of a backhoe and injured his back.  When seen at the Pain 
Clinic and Rehabilitation Center in May 1993, and when 
hospitalized in February and March 1995, the veteran 
mentioned the 1992 accident as the source of his back 
disability.  Additionally, the VA examiner concluded on 
examination in January 1998 that although he could not 
conclusively determine whether the veteran's mechanical low 
back pain is related to service trauma, it was probably less, 
rather than more, likely to be related.  

Statements and testimony by the veteran that his back 
disability is due to service injury are not material since 
the veteran, as a lay person, is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet.App. 492, 
494-495 (1992); Moray v. Brown, 5 Vet.App. 211, 214 (1993).  

Therefore, the claim for service connection for back 
disability has not been reopened.






ORDER

The veteran's application to reopen his claim for service 
connection for back disability is denied.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

